Citation Nr: 0315574	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  01-09 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

Lu Zhou, Law Clerk







INTRODUCTION

The veteran served on active duty from October 1943 to August 
1947.

This case comes before the Board of Veterans' Appeals on 
appeal from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  


FINDINGS OF FACT

1.  There is competent medical evidence of record relating 
the veteran's hearing loss to military service.

2.  There is no competent medical evidence of record relating 
the veteran's tinnitus to service.


CONCLUSIONS OF LAW

1.  The veteran's hearing loss was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5100 et seq. 
(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2002).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for hearing loss 
and tinnitus.  The veteran contends that these problems were 
incurred in or aggravated by service.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
also granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.   
38 C.F.R. § 3.303(d).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993). 

I.  Hearing loss

 For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2001).  The provisions of 
38 C.F.R. § 3.385 do not have to be met during service.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

In the appeal recorded in the VA Form 9 submitted by the 
veteran dated in October 2001, the veteran claimed that his 
military service was aboard the USS Wichita, in the aft 
engine room.  The continual whine and din of the engines, 
coupled with the fact that the veteran bunked directly 
beneath the 8" guns and was subjected to the noise of their 
firing (without any form of hearing protection) caused his 
traumatic, noise induced hearing loss.

In a March 2000 Audio Evaluation, a private clinical 
audiologist, Dr. T.W. Carlin diagnosed bilateral 
sensorineural high frequency hearing loss and tinnitus.  Dr. 
Carlin opined that it was more likely than not that the 
hearing loss was associated with the acoustic trauma the 
veteran suffered while on active duty.  

The Board has reviewed the probative evidence of record.  It 
appears that the examiner's opinion was based on review of 
the claims file and sound medical judgment.  There is no 
medical evidence of record to refute the professional medical 
opinion of the physician and there are no prevailing reasons 
to doubt the credibility or probative value of the 
physician's statement supporting the claim for the bilateral 
hearing loss.  Accordingly, service connection is warranted 
for hearing loss.

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5100 et. seq. (West 2002).  Given the favorable outcome as 
noted above, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  Thus, the additional delay in the 
adjudication of this issue which would result from a remand 
solely to allow the RO to apply the VCAA would not be 
justified.

II.  Tinnitus

In a March 2000 audiological report, Dr. Carlin, a private 
clinical audiologist, diagnosed constant tinnitus.  However, 
although Dr. Carlin related the veteran's hearing loss to his 
active military service, he did not relate the veteran's 
tinnitus to his service.

The Board acknowledges that the veteran is competent as a 
layperson to report that on which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In his 
statements, the veteran reported that it was his belief that 
his tinnitus was related to service.  However, the veteran, 
untrained in the fields of medicine and/or audiology, is not 
competent to offer such opinion.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  The Board finds that service connection for 
tinnitus is not warranted.  Moreover, there is no medical 
evidence relating the veteran's tinnitus to his active 
military service.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Thus, the veteran's claim is denied.

VCAA consideration 

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2002).  This law redefined the 
obligations of VA with respect to the duty to assist and 
imposed on VA certain notification requirements.  

First, VA has a duty to provide an appropriate claim form and 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim.  38 U.S.C.A. §§ 5102 
and 5103; 38 C.F.R. § 3.159(b).  There is no issue as to 
providing an appropriate application form, or completeness of 
the application.  

In the circumstances of this case, the veteran has been 
advised of the applicable laws and regulations, and the 
evidence needed to substantiate his claim by a rating 
decision, statement of the case, and several letters.  
Specifically, in March 2001 and again January 2003, the 
veteran was told that VA would obtain all relevant evidence 
in the custody of a federal department or agency, including 
VA, Vet Center, service department, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment for his claimed disabilities, 
or to provide a properly executed release so that VA could 
request the records for him.  The veteran was asked to advise 
VA if there were any other information or evidence he 
considered relevant to his claim so that VA could help him by 
getting that evidence.  Thus, VA's duty to notify has been 
fulfilled.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  The record shows that the RO has secured the 
veteran's service medical records and private audiological 
record.   

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).
 

ORDER

Service connection for hearing loss is granted.  Service 
connection for tinnitus is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

